DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In view of the amendment filed 11/30/2021:
Claims 1-8 are pending.
Claims 9-15 are further withdrawn from consideration.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kubo et al. (US20010045678).
Regarding claim 1, Kubo teaches a three-dimensional (3D) printer (three-dimensional (3D) modeling apparatus 100; Figure 1) comprising: 

a cartridge receiver (reservoir placement section 43; Figure 3A) to hold a removable material cartridge (powder material reservoir 30; Figure 3A-3B) to accept material into the removable material cartridge ([0064] reservoir placement section 43 for mounting a replaceable powder material reservoir 30) from the 3D printer and to make available material from the removable material cartridge for the 3D printer to print a 3D object ([0063] The tank 41 contains for example a white powder material. This powder material is for use in the formation of the 3D object 91 and [0064] On the upper side of the tank 41, there is provided a reservoir placement section 43), 
wherein the removable material cartridge is to rotate within the cartridge receiver ([0071] main body 31 of the reservoir is rotated approximately 90 degrees about the center line 34; see rotation in Figure 3C) to prevent agglomeration of the material in the removable material cartridge (the cartridge rotates within the cartridge receiver, and is therefore capable of preventing agglomeration of the material).
Regarding claim 4, Kubo teaches the 3D printer of claim 1, comprising: 
a feed vessel (tank 41; Figure 3C) to receive the material made available by the removable material cartridge (see powder dropping into 41 in Figure 3C); and 
.

Allowable Subject Matter
Claims 2, 3, and 5-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the closest prior art, Kubo et al. (US20010045678), teaches the 3D printer of claim 1, comprising a build unit (main body 61; Figure 1) comprising a build enclosure (see inside of 61 in Figure 1) and the build platform (modelling stage 62; Figure 1), wherein the removable material cartridge comprises an enclosure to contain the material (see material contained in 31 in Figure 3A), wherein the cartridge receiver comprises a cavity, receptacle, slot, or sleeve, or any combination thereof (see opening 43a and projection 43b in Figure 3A).
While it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the build unit be a removable build unit according to MPEP 2144.04.V.C, the recited prior art fails to teach or suggest wherein the 
Claim 3 would be allowable because it is dependent on claim 2.
Regarding claim 5, the closest prior art, Kubo et al. (US20010045678), teaches the 3D printer of claim 1, comprising an internal storage container (tank 41; Figure 3C) to receive material from the removable material cartridge (see powder moving into 41 in Figure 3C) and to make available material for the 3D printer to print the 3D object ([0063] The tank 41 contains for example a white powder material. This powder material is for use in the formation of the 3D object 91 and [0064] On the upper side of the tank 41, there is provided a reservoir placement section 43), wherein the 3D printer comprises a new cartridge receiver to hold a new material cartridge (powder material reservoir 30; Figure 3A-3C) to make available new material from the new material cartridge for the 3D printer to print the 3D object from the new material ([0063] The tank 41 contains for example a white powder material. This powder material is for use in the formation of the 3D object 91). However, the recited prior art fails to teach or suggest wherein the cartridge receiver comprises a recycle cartridge receiver, wherein the removable material cartridge comprises a recycle material cartridge to make available the material comprising recycle material for the 3D printer to print the 3D object from the recycle material. Rather, the recycled material is received by the internal storage container (tank 41; Figure 3C) via powder carrier conduit 81 (see Figure 3A).
Claims 6-8 would be allowable because they are dependent on claim 5.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743